 In, the Matter of THE.,CoRBITr Coi'ip--^,NY--and UNITED AuIODIUBILE,IFZLIATED WITH-THE.-CONGRESS -OF INDUSTRIAL ORGANIZATIONS,-.Case No. R-4199.-Decided September 19, ^194^,0Jurisdiction:truck assembling industry,,Investigation and Certification of Representatives:existence of question: re-fusal to accord, union recognition; contract nearing its expiration date, andwhich by its terms might be "reopened for adjustment" by -either party uponthirty days' notice,heldno bar ; election necessary.Unit Appropriate for, Collective Bargaining:all employees,: :excluding super-visory, and general office, employees ; stipulation as to-of Henderson, N. C.,for the Company.Mr,' James P.' Ilar'den;`ofHenderson, N. C., for the Unimi ,Mr. Herman, J. DeKoven,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United Automo-bile,Aircraft,Agricultural Implement Workers 'of America,affiliatedwith the Congress of Industrial Organizations,herein called the'Union,alleging that a question affecting commerce had arisen concerning therepresentation of employeesofTheCorbitt Company,Henderson,North Carolina,herein called the Company,the National Labor Rela-tionsBoard provided for an appropriate hearing upon due notice-before Jacob Blum, Trial Examiner.Said hearing was held at Hen-derson,North Carolina,on August 25,'1942.The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulingsmade at the hearing are free from prejudical error and arehereby affirmed.Upon the entire record in the case, the Board makes the following:44 N L R B,, No .36208 1 FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY209The - Corbitt Company, 'a Delaware corporation, is engaged in theannually receives materials; valued 'at 'approxi'mately $4,000,000, all'ofwhich are shipped from points outside the State of -North Carolina,and annually assembles trucks, valued 'at approximately $5,000,000,all of which are shipped to'points outside the State of North Carolina.The Company admits that it is engaged in commerce within themeaning of the National-Labor Relations Act..II.'THE'ORGANIZATION INVOLVEDUnited Automobile, Aircraft, Agi.icultural Implement Workers ofa labororganization and admits to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATION1.In November 1941, a committee composed of one or two employeesfrom each department of the Company's plant, herein called the Com-mittee,,was selected, by the employees to negotiate a contract with theCompany covering terms and conditions of employment. On Novem-ber 21, 1941, the Committee and the Company entered into a contracteffective until November 20, 1942, and to continue in effect from yearto year thereafter, unless written notice of intent to "reopen the agree-ment for further negotiations or revision" be given by either party 30days prior to'the expiration -date.The contract further provided thatit "may be opened' for mutual 'adjustment of any clause" by 30 days'notice by' either party. In this contract, the Company recognized theCommittee as' the exclusive bargaining agent of all the productionemployees, excluding foremen.On July 10,1942; the Union advised the Company that it representedpractically all the employees and wished to meet with the Companyfor the purpose'of revising the aforementioned contract.The Com-pany refused to negotiate with the Union on the ground that underthe existing contract with its employees it could not deal with anyonebut the Committee.On July 22, 1942, the Committee notified theRegional Director that it did not claim any interest in the questionconcerning representation in the instant proceeding and did not wishits name to appear on the ballot in any election which might be held.'The Company contends that the contract constitutes a bar to a pres-ent determiii tiOn of representati^res.Since the contract 'is nearing4S74JS-42-N of 44--44 210iDECISIONS OF NATIONAL LABOR RELATIONS BOARDits expiration date, and, further; since by its terms it may be "reopened"for adjustment" by either party upon 30 days' notice, we find that itdoes not constitute a bar to a present determination of representatives.A statement of the Acting Regional Director introduced in evidenceindicates,that the, Union represents a substantial number of employeesin the unit,hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within, the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that all em-ployees of the Company, excluding supervisory and general office em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.-V. THE DETERMINATION OF REPRESENTATIVESWe shall direct. that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately _preceding the date of the, Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9, (c) of the National Labor Relations Act,and pursuant tb,,.Ar'ticle III, Section .8, of National Labor RelativaisBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Corbitt Com-pany, Henderson, North Carolina, an election by secret ballot shall beconducted as early as possible, but, not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this'As of August 21, 1942, there were approximately 165 employees in the unit hereinafterfound apps opuateThe Acting Regional Director reported that the Union presented 138authorization cards, all of which bole apparently genuine signatures;that all the cardsbore dates in July 1942; and that 127 of the cards bore the signaturesof personsappealing on the Company's pay, roll for the period ending July 18, 1942. THE CORBITTCOMPANY211Direction, including employees who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice ortrainingof the United States, or temporarily laid off, butexcluding employees who have since quit or been discharged for cause,to-determine' whether or not they desire to be represented by UnitedAutomobile, Aircraft, Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations, for the pur-poses.of collective bargaining.MR. WM.M. LEISERSONtook no part in the consideration of the aboveDecision and Direction of Election. In- the Matter of THE CORBITPCoAIrncyand UNITEDAUTO31013ILE.AIRCRAFT,AGR[CULTURAL IMPLEMENT'WORKERS'OFADIERICA, AFFIL--IATED WITH TIli,,,(ONGRESS OF INDT,S'rRIALOROANTZ\TIONS.CaseNo. R-4199CERTIFICATIONOF ,REPRESENTATIVESOctober 9, 19,412°On September, 19, 1942, the National Labor Relations Board is-sued aDecision and Direction of, Election in the above-entitled pro-ceeding.'Pursuant to the Direction of Election, an election bysecret ballot was conducted on September 25, 1942, under the direc-tion and supervision of the Acting Regional Director for the FifthRegion (Baltimore, Maryland).On September 28, 1942, the ActingRegional Director, acting pursuant toArticle III, Section 9, of Na-tional Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Re-port.No' objections to the conduct of the ballot or to the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total on eligibility list ---------------------------------------------------148147Total ballots challenged----------------------------------0Total blank ballots--------------------'-------------------0Total void ballots-----------------------------------------0Total valid votes counted----------------------------------147Votes cast for United Automobile, Aircraft, Agricultural Im-plements Workers of America, affiliated with the Congressof Industrial Organizations------------------------------117Votes cast against United Automobile, Aircraft, AgriculturalImplementWorkers of America, affiliated with the Con-gress of Industrial Organizations------------------------30By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act. 49 Stat. 449. and pursuant to Article III, Seetinons 8 and144N L R B 2044-4N.L R B, No 36)a212 THE CORBITT COMPANY2139, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that United Automobile, Aircraft, Agricul-tural Implement Workers of America, affiliated with the Congressof Industrial Organizations, has been designated and selected by a'_ma'j'ority of, all, employees of^Ahe Company,,,excluding supervisoryand general office employees, as their representative for the purposesof collective bargaining, and that, pursuant to Section 9 (a) of theNational Labor Relations Act, United Automobile,' Aircraft, Agri-cultural Implement Workers of America, affiliated with the Congressof Industrial Organizations, is, the- exclusive representative of allsuch employees for the purposes of collective bargaining in, respectto rates of pay, wages,hours of employment, and other conditions ofemployment.I